DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 10/30/2019. Claims 1-14 are pending and considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“output device” is a smartphone, a tablet terminal, a personal computer, and/or human machine interface (HMI), as disclosed in applicant’s specification, paragraphs [0058], [0072], and [0080] (PGPub); FIG. 1, portable terminal-3; FIG. 2, HMI-87; and FIG. 4, image display-92;
“input device” is a smartphone, a tablet terminal, a personal computer, and/or human machine interface (HMI), as disclosed in applicant’s specification, paragraphs [0058], [0073], and [0089]; FIG. 1, portable terminal-3; FIG. 2, HMI-87; and FIG. 4, getting-off position detector-93; and
“periphery information detection device” is an external camera, a millimeter wave radar, a laser imaging detection and ranging (LIDAR), and/or an ultrasonic sensor, as disclosed in applicant’s specification, paragraph [0043] and FIG. 2, periphery information detection device-81.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 8 is objected to because of the following informalities:  
in claim 8, line 6, “w008hich” is a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which represents significantly more than the judicial exception.
Regarding claims 1-12, step 1 analysis, the subject matter of claims 1-12 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-12 are directed to a device.
Claims 1-12 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 1-12 are directed to a device for determining a region where stopping is prohibited. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a vehicle controller”. That is, other than reciting “a vehicle controller”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “a vehicle controller” language, the claim encompasses a passenger recognizing where it would be unsafe or illegal to exit a vehicle. The mere nominal recitation of “a vehicle controller” does not take the claim limitations out of the mental process group. Thus, claims 1-12 recite a mental process.
Claims 1-12 include the revised step 2A, prong two additional elements of display an image, detect a desired getting-off position, and cause the vehicle to stop at the desired getting-off position. Displaying of an image of a periphery of the destination is recited at a high level of generality and represents insignificant extra solution activity. Detecting a desired getting-off position designated by the passenger is a simple step that can be practically performed in the human mind as an acknowledgment. Causing the vehicle to stop at the desired getting-off position positively recites a control function. Causing the vehicle to stop integrates the abstract ideas into a practical application which alters the motion of the vehicle. When considered as a whole, displaying an image, detecting a desired getting-off position, and causing the vehicle to stop at the desired getting-off position represent a practical application. Thus, claims 1-12 are not rejected under 35 U.S.C. 101.
Regarding claim 13, step 1 analysis, the subject matter of claim 13 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claim 13 is directed to a device.
Claim 13 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claim 13 is directed to a device for determining a region where stopping is prohibited. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a passenger recognizing where it would be unsafe or illegal to exit a vehicle. Thus, claim 13 recites a mental process.
Claim 13 includes the revised step 2A, prong two additional element of display an image. Displaying an image of a periphery of the destination is recited at a high level of generality and represents insignificant extra solution activity. Claim 13 does not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 13 generally links the use of the abstract idea to a particular technological environment or field of use (autonomous vehicles). See MPEP 2106.05(g-h) and the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.
Claim 13 includes the step 2B additional element of an output device. Applicant’s specification does not provide any indication that the output device is anything other than a conventional smartphone, tablet terminal, personal computer and/or human machine interface (HMI). Displaying images is a well-understood, routine and conventional function when claimed using generic smartphones, tablet terminals, personal computers and HMI. Smartphones, tablet terminals, personal computers and HMI are widely prevalent and in common use in autonomous vehicles. Smartphones, tablet terminals, personal computers and HMI are not significantly more than the judicial exception 
Regarding claim 14, step 1 analysis, the subject matter of claim 14 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claim 14 is directed to a device.
Claim 14 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claim 14 is directed to a device for determining a region where stopping is prohibited. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a passenger recognizing where it would be unsafe or illegal to exit a vehicle. Thus, claim 14 recites a mental process.
Claim 14 includes the revised step 2A, prong two additional elements of display an image, and allow the passenger to input a desired getting-off position. Display of an image of a periphery of the destination is recited at a high level of generality and represents insignificant extra solution activity. Allow a passenger to input a desired getting-off position is a simple step that can be practically performed in the human mind as an acknowledgment. Claim 14 does not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 14 generally links the use of the abstract idea to a particular technological environment or field of use (autonomous vehicles). See MPEP 2106.05(g-h) and the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 14 includes the step 2B additional element of an input and output device. Applicant’s specification does not provide any indication that the input and output device is anything other than a conventional smartphone, tablet terminal, personal computer and/or human machine interface (HMI). Displaying images and inputting data are well-understood, routine and conventional functions when 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuhara (US-2019/00666516-A1, hereinafter Kuhara).
Regarding claim 1, Kuhara discloses:
a vehicle controller configured to control operation of the vehicle (paragraph [0167] and FIG. 7, delivery vehicle-3, and control unit-32);
an image display configured to display an image of a periphery of the destination (paragraph [0223] and FIG. 11, user terminal-2, map image-201, and vehicle image-202);
to the passenger (paragraphs [0112-0113], to deliver a person in a manner similar to a taxi or the like);
via an output device (paragraph [0160] and FIG. 6, user terminal-2, and display unit-22);
a getting-off position detector configured to detect a desired getting-off position (paragraph [0223] and FIG. 11, user terminal-2, map image-201, and vehicle image-202);

wherein: the image shows a region where stopping is prohibited (paragraphs [0223-0224] and FIG. 11, user terminal-2, map image-201, and vehicle image-202); and
the vehicle controller is configured to cause the vehicle to stop at the desired getting-off position (paragraph [0232] and FIG. 10, Control movement of delivery vehicle in accordance with control instruction information-S25).
Regarding claim 2, Kuhara further discloses:
further comprising a periphery information detection device configured to detect periphery information of the vehicle (paragraph [0171] and FIG. 7, delivery vehicle-3, sensor unit-34, and vehicle location information acquisition unit-322); 
wherein the image display is configured to determine the region where stopping is prohibited (paragraphs [0223-0224] and FIG. 11, user terminal-2, map image-201, and vehicle image-202); and
based on the periphery information detected by the periphery information detection device (paragraph [0171] and FIG. 7, delivery vehicle-3, sensor unit-34, and vehicle location information acquisition unit-322).
Regarding claim 3, Kuhara further discloses:
wherein when the vehicle travels in the vicinity of the destination, the vehicle controller causes the vehicle to move in a direction designated by the passenger via the input device, before the getting-off position detector detects the desired getting-off position (paragraph [0226] and FIG. 12, user terminal-2, first input fields-211, and second input field-212).
Regarding claim 4, Kuhara further discloses:
wherein in a case where the getting-off position detector does not detect the desired getting-off position, the vehicle controller causes the vehicle to stop at a position where a distance to the 
Regarding claim 5, Kuhara further discloses:
wherein in a case where the desired getting-off position is within the region where stopping is prohibited, the vehicle controller causes the vehicle to stop at a position where a distance to the desired getting-off position is equal to or less than a predetermined value and stopping is not prohibited (paragraphs [0223-0226] and FIG. 12, user terminal-2, and second input field-212 <MOVEMENT DISTANCE>).
Regarding claim 6, Kuhara further discloses:
wherein the image shows a current position of the vehicle (paragraph [0223] and FIG. 11, user terminal-2, map image-201, and vehicle image-202).
Regarding claim 7, Kuhara further discloses:
wherein the image shows a candidate for the getting-off position (paragraph [0223] and FIG. 11, user terminal-2, map image-201, and vehicle image-202).
Regarding claim 13, Kuhara further discloses:
An output device that is provided in a vehicle configured to transport a passenger to a destination by autonomous traveling or is communicatable with the vehicle (paragraphs [0109-0113] and FIG. 1, management device-1, user terminal-2, delivery vehicle-3, and network-4);
wherein the output device is configured to (paragraph [0160] and FIG. 6, user terminal-2, and display unit-22);

showing a region where stopping is prohibited (paragraphs [0223-0224] and FIG. 11, user terminal-2, map image-201, and vehicle image-202); and
to the passenger (paragraphs [0112-0113], to deliver a person in a manner similar to a taxi or the like).
Regarding claim 14, Kuhara further discloses:
An input and output device that is provided in a vehicle configured to transport a passenger to a destination by autonomous traveling or is communicatable with the vehicle (paragraphs [0109-0113] and FIG. 1, management device-1, user terminal-2, delivery vehicle-3, and network-4);
wherein the input and output device is configured to (paragraphs [0160-0161] and FIG. 6, user terminal-2, display unit-22, and input unit-23);
display an image of a periphery of the destination (paragraph [0223] and FIG. 11, user terminal-2, map image-201, and vehicle image-202);
showing a region where stopping is prohibited (paragraphs [0223-0224] and FIG. 11, user terminal-2, map image-201, and vehicle image-202); 
to the passenger (paragraphs [0112-0113], to deliver a person in a manner similar to a taxi or the like); and
to allow the passenger to input a desired getting-off position (paragraph [0223] and FIG. 11, user terminal-2, map image-201, and vehicle image-202).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhara, as applied to claim 1 above, and further in view of Hase et al. (US-2019/0295413-A1, hereinafter Hase).
Regarding claim 9, Kuhara does not disclose an image display configured to change a display mode of a region other than the region where stopping is prohibited. However, Hase discloses an autonomous vehicle control apparatus which changes a vehicle stopping position to a location other than the destination when detecting that the vehicle cannot stop at the destination, including the following features:
wherein the image display is configured to change a display mode of a region other than the region where stopping is prohibited, based on predetermined evaluation criteria (paragraphs [0120-0124]; FIG. 10, locations at which stopping can be performed-S3a,b, building-B3, actual destination-G3, and route that passes by the locations-R3; and FIG. 11, locations at which stopping can be performed-S3a,b, building-B3, actual destination-G3, and route that circuits the candidate locations-R4).
Hase teaches that the CPU should set a new route that circuits candidate stopping locations when an autonomous vehicle reaches a destination and the destination is not an available stopping location (paragraph [0124]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the marked locations at which stopping can be performed of Hase into the display screen that accepts user input of autonomous vehicle stopping instructions of Kuhara. A person of ordinary skill would have been motivated to do so, 
Regarding claim 10, Kuhara does not disclose an image display configured to change a display mode of a region other than the region where stopping is prohibited. However, Hase further discloses:
wherein the display mode is brightness, transparency, a kind of colors, or an interval of hatching (paragraphs [0120-0124]; FIG. 10, locations at which stopping can be performed-S3a,b, building-B3, actual destination-G3, and route that passes by the locations-R3; and FIG. 11, locations at which stopping can be performed-S3a,b, building-B3, actual destination-G3, and route that circuits the candidate locations-R4).
Hase teaches that the CPU should set a new route that circuits candidate stopping locations when an autonomous vehicle reaches a destination and the destination is not an available stopping location (paragraph [0124]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the marked locations at which stopping can be performed of Hase into the display screen that accepts user input of autonomous vehicle stopping instructions of Kuhara. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of clearly marking permitted stopping locations. 

Allowable Subject Matter
Claims 8 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thakur et al. (US-2016/0209842-A1) discloses a method for associating passenger docking locations with destinations. Docking location eligibility for an autonomous vehicle is determined based on whether a location is adjacent to a pedestrian navigable area and whether the location is a stopping or loading prohibited area (paragraphs [0133-0137]).
Zhao et al. (US-2019/0250002-A1) discloses state-based autonomous-vehicle operations. A vehicle display or passenger computing device (paragraphs [0030-0031]) provides a display and input device as the autonomous vehicle approaches the destination of a trip (paragraphs [0105-0110]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667